       8:19-cv-00137-LSC-SMB Doc # 1-2 Filed: 03/29/19 Page 1 of 4 - Page ID # 509




                             Report Created By Meteorologist Frank Gaetano

               Address:                                     13955 S Plaza, Omaha, NE 68137


     Most Recent Hail:                   Date: June 29, 2017 | Duration: 10:00 PM - 10:07 PM | Size: Up to 2.50"


                          Description: On the evening of June 29, a severe thunderstorm developed and tracked southeastward
Other Hail Information: over the area, producing hail up to 2.50" in diameter at the address for about 7 minutes. Wind gusts up
                                                              to 50 mph were also possible.




                                Radar Estimated Hail Signatures


                                                                                                                   Exhibit 2
            8:19-cv-00137-LSC-SMB Doc # 1-2 Filed: 03/29/19 Page 2 of 4 - Page ID # 510


          Date | Time (UTC)     Radar Site    Cell ID   Probability of   Probability   Max Hail   Latitude   Longitude
                                                            Hail          of Severe     Size
                                                                         Hail 1.00"+
Jun 30, 2017 | 03:00:29         KOAX         T3                   100           100        3.25    41.186      -96.114
Jun 30, 2017 | 03:05:52         KOAX         T3                   100           100           4    41.174      -96.071
Jun 30, 2017 | 03:11:22         KOAX         T3                   100           100           4    41.165      -96.052



                              Storm Reports For The Region




                                  Warning For The Region
 81
 WUUS53 KOAX 300255
              8:19-cv-00137-LSC-SMB Doc # 1-2 Filed: 03/29/19 Page 3 of 4 - Page ID # 511


SVROAX
IAC129-155-NEC055-153-300330-
/O.NEW.KOAX.SV.W.0204.170630T0255Z-170630T0330Z/

BULLETIN - IMMEDIATE BROADCAST REQUESTED
Severe Thunderstorm Warning
National Weather Service Omaha/Valley Nebraska
955 PM CDT THU JUN 29 2017

The National Weather Service in Omaha has issued a

* Severe Thunderstorm Warning for...
  Northern Mills County in southwestern Iowa...
  Southern Pottawattamie County in southwestern Iowa...
  Northern Sarpy County in east central Nebraska...
  Southeastern Douglas County in east central Nebraska...


* Until 1030 PM CDT

* At 955 PM CDT, a severe thunderstorm was located near Millard, or 7
 miles west of Omaha, moving east at 40 mph.

 HAZARD...Golf ball size hail.

  SOURCE...Radar indicated.

  IMPACT...People and animals outdoors will be injured. Expect
      damage to roofs, siding, windows, and vehicles.

* Locations impacted include...
  Omaha, Council Bluffs, Bellevue, Papillion, La Vista, Ralston,
  Gretna, Oakland, Treynor, Waterloo, Carson, Elkhorn, Macedonia,
 Millard, Offutt AFB, Carter Lake, Boys Town, Silver City, Henderson
  and Old Town Park.

This includes the following highways...
 Highway 59 in Iowa between mile markers 34 and 48.
 Highway 75 in Nebraska between mile markers 82 and 94.
Interstate 29 between mile markers 42 and 58.
 Interstate 80 in Iowa between mile markers 1 and 11.
 Interstate 80 in Nebraska between mile markers 439 and 454.

PRECAUTIONARY/PREPAREDNESS ACTIONS...

For your protection move to an interior room on the lowest floor of a
building.

Torrential rainfall is occurring with this storm, and may lead to
flash flooding. Do not drive your vehicle through flooded roadways.

&&
                8:19-cv-00137-LSC-SMB Doc # 1-2 Filed: 03/29/19 Page 4 of 4 - Page ID # 512



LAT...LON 4116 9536 4116 9538 4106 9539 4116 9631
      4133 9627 4132 9532
TIME...MOT...LOC 0255Z 267DEG 56KT 4125 9614

HAIL...1.75IN
WIND...<50MPH

$$

FOBERT
